Proceeding pursuant to CPLR article 78 in the nature of prohibition, inter alia, to prohibit Maxine K. Duberstein, a Justice of the Supreme Court, Kings County, from excluding the testimony of Garrick Volpin, as an expert witness retained by the petitioner to testify on his behalf at a hearing pursuant to Mental Health Law § 9.31 challenging his involuntary retention.
Motion by the respondent Maxine K. Duberstein to dismiss the proceeding.
Ordered that the motion is granted; and it is further,
Adjudged that the proceeding is dismissed as academic, without costs or disbursements.
The petitioner brought this proceeding to prohibit Justice Duberstein from excluding the testimony of his chosen expert *490witness at a hearing challenging his confinement as an involuntary psychiatric patient at Coney Island Hospital. Since the petitioner commenced this proceeding, he has been discharged from Coney Island Hospital. Therefore, the instant proceeding is dismissed as academic. Rosenblatt, J. P., Copertino, Pizzuto, Krausman and Florio, JJ., concur.